DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 Drawings
2.	The drawings were received on 9/30/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-2, 5, 7-10, 13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9 and 17 each recite “wherein said damping piston valving of said damping piston does not control a maximum compression setting for said fluid damper and wherein a maximum softness of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping” (Last four lines of each claim).  The disclosure recites: “damping piston valving 2008 of main damping piston 2006 is chosen such that is has a non-maximum compression damping setting” ([0071]).  Regarding the limitation: “control [of] a maximum compression [damping] setting for said fluid damper”, the disclosure does not disclose the relationship between the piston valve and the damper assembly as claimed.  Regarding the limitation: “a maximum softness of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping”, the disclosure makes no mention of this attribute with respect to the damping piston valve.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-2, 5, 7-10, 13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1-2, 5, 7, 9-10, 13, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomonaga et al (EP 1505315).
As per claim 1, Tomonaga et al discloses a fluid damper (10) comprising: 
a damper housing (11) having a first fluid volume (S2) and a second fluid volume (S1);
	a damping piston (35) reciprocatingly disposed within said damper housing and separating said first fluid volume from said second fluid volume;

	a fluid accumulator (11C) having an accumulator fluid volume (S3);
	a first fluid pathway (P1) extending between said first fluid volume and said accumulator fluid volume, the first fluid pathway to provide compression characteristics;
	a second fluid pathway (P2) extending between said second fluid volume and said accumulator fluid volume, the second fluid pathway to provide rebound characteristics;
	a first adjustable valve (50), said first adjustable valve disposed in said first fluid pathway, said first adjustable valve to adjust a compression characteristic of said fluid damper; and 
a second adjustable valve (80), said second adjustable valve disposed in said second fluid pathway, said second adjustable valve to adjust a rebound characteristic of said fluid damper, wherein said damping piston valving of said damping piston does not control a maximum compression setting (Valve 32 is one of two valves that open in compression and does not dampen stiffness by itself) for said fluid damper and wherein a maximum softness (Valve 32 is one of two valves that open in compression and does not dampen stiffness by itself) of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping. 
As per claim 2, Tomonaga et al discloses the fluid damper of claim 1 wherein the fluid accumulator further comprises: a pressurizable gas volume (53), the pressurizable gas volume isolated from the accumulator fluid volume by a separation member (52). 

the second adjustable valve is operable independent of the first adjustable valve (80). 
As per claim 7, Tomonaga et al discloses the fluid damper of claim 1 further comprising: an externally adjustable interface (90, Fig. 2) coupled with one or both of said first adjustable valve and said second adjustable valve, the externally adjustable interface able to be manually manipulated by a user to change a setting of at least one of said first adjustable valve and said second adjustable valve (90, Fig. 2). 
As per claim 9, Tomonaga et al discloses a fluid damper (10) comprising: 
a damper housing (11) having a first fluid volume (S2) and a second fluid volume (S1);
	a damping piston (35) reciprocatingly disposed within said damper housing and separating said first fluid volume from said second fluid volume;
	a piston fluid pathway (41) between said first fluid volume and said second fluid volume through said damping piston, said damping piston including damping piston valving (32) to control fluid flow through said piston fluid pathway;
	a fluid accumulator (11C) having an accumulator fluid volume (S3);
	a plurality of first fluid pathways (P1) extending between said first fluid volume and said accumulator fluid volume, the plurality of first fluid pathways to provide compression characteristics;

	a first adjustable valve (50) to adjust a compression characteristic of said fluid damper, the first adjustable valve controlling a compression fluid flow through each of the plurality of first fluid pathways; and 
a second adjustable valve (80), said second adjustable valve disposed in said second fluid pathway, said second adjustable valve to adjust a rebound characteristic of said fluid damper, wherein said damping piston valving of said damping piston does not control a maximum compression setting (Valve 32 is one of two valves that open in compression and does not dampen stiffness by itself) for said fluid damper and wherein a maximum softness (Valve 32 is one of two valves that open in compression and does not dampen stiffness by itself) of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping. 
As per claim 10, Tomonaga et al discloses the fluid damper of claim 9 wherein the fluid accumulator further comprises: a pressurizable gas volume (53), the pressurizable gas volume isolated from the accumulator fluid volume by a separation member (52). 
As per claim 13, Tomonaga et al discloses the fluid damper of claim 9 wherein the first adjustable valve is operable independent of the second adjustable valve (55); and 
the second adjustable valve is operable independent of the first adjustable valve (80). 

As per claim 17, Tomonaga et al discloses a fluid damper (10) comprising: 
a damper housing (11) having a first fluid volume (S2) and a second fluid volume (S1);
	a damping piston (35) reciprocatingly disposed within said damper housing and separating said first fluid volume from said second fluid volume;
	a piston fluid pathway (41) between said first fluid volume and said second fluid volume through said damping piston, said damping piston including damping piston valving (32) to control fluid flow through said piston fluid pathway;
	a fluid accumulator (11C) having an accumulator fluid volume (S3);
	a plurality of first fluid pathways (P1) extending between said first fluid volume and said accumulator fluid volume, the plurality of first fluid pathways to provide compression characteristics;
	a plurality of second fluid pathways (P2) extending between said second fluid volume and said accumulator fluid volume, the plurality of second fluid pathways to provide rebound characteristics;
	a first adjustable valve (50) to adjust at least one compression characteristic of said fluid damper, the first adjustable valve controlling a compression fluid flow through each of the plurality of first fluid pathways; and 

As per claim 18, Tomonaga et al discloses the fluid damper of claim 17 wherein the first adjustable valve is operable independent of the second adjustable valve (55); and 
the second adjustable valve is operable independent of the first adjustable valve (80). 
As per claim 19, Tomonaga et al discloses the fluid damper of claim 17 further comprising: an externally adjustable interface (90, Fig. 2) coupled with one or both of said first adjustable valve and said second adjustable valve, the externally adjustable interface able to be manually manipulated by a user to change a setting of at least one of said first adjustable valve and said second adjustable valve (90, Fig. 2). 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	Claims 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomonaga et al (EP 1505315) in view of Marking (US 8,763,770).
As per claim 8, Tomonaga et al discloses the fluid damper of claim 1, but does not disclose further comprising: an internally adjustable electronic interface coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve. 
Marking discloses a suspension damper comprising an internally adjustable electronic interface (702) coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve (Col. 12, lines 4-20).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Tomonaga et al by making them electrically controllable as taught by Marking in order to automatically control the valving according to various conditions including driving conditions to provide comfort and convenience to the driver and passengers.
As per claim 16, Tomonaga et al discloses the fluid damper of claim 9, but does not disclose further comprising: an internally adjustable electronic interface coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve. 

As per claim 20, Tomonaga et al discloses the fluid damper of claim 17, but does not disclose further comprising: an internally adjustable electronic interface coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve.
Marking discloses a suspension damper comprising an internally adjustable electronic interface (702) coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve (Col. 12, lines 4-20).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Tomonaga et al by making them electrically controllable as taught by Marking in order to automatically control the valving according to various conditions .
Response to Arguments
13.	Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejections, the applicant argues that:
“Applicants respectfully submit that, at least, in light of the above paragraphs and highlighted portions of the present Specification and the corresponding language present in each of remaining rejected Claims 1, 2, 5, 7-10, 13 and 15-20 are fully compliant with 35 U.S.C. l 12(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.” (Page 12).

The passage: “That is, in various embodiments of the present invention, the maximum possible threshold force for twin tube shock 2001 is controlled by compression base valve 2010, as selectively controlled by compression adjustable interface 2016” ([0071]) contradicts the claim limitations “wherein said damping piston valving of said damping piston does not control a maximum compression setting for said fluid damper”.  
The passage: “Hence, in an embodiment of the present invention, damping piston valving 2008 of main damping piston 2006 is chosen such that is has a non-maximum compression damping setting” ([0071]) contradicts the claim limitation reciting: “wherein a maximum softness of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping”.  
Regarding the rejection of claims 1, 9 and 17 under Tomonaga et al, the applicant argues that:
“Applicants do not find Tomonaga to teach or suggest either of "wherein said damping piston valving of said damping piston does not control a maximum compression setting for said fluid damper" or "wherein a maximum softness of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping piston", as is explicitly recited in Independent Claim 1 (from which remaining rejected Claims 2, 5 and 7 depend), Independent 

Tomonaga et al discloses the new claim limitations.  Valve (32) is one of two valves that open in compression and does not determine the stiffness of the damper at either extreme of hard and soft.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657